[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has filed a Motion to Strike the Special Defenses and Counterclaims of the defendant, Janice M. Tirinzonie. The defendant has filed an objection to said motion.
An identical Motion to Strike was filed in September, 1998. In a four page memorandum of decision, Judge L. Paul Sullivan denied the Motion to Strike setting out his reasoning for doing so.
He also stated that the plaintiff was entitled to a "far more comprehensive statement of the factual details concerning the alleged agreement between the parties."
In his decision, filed on November 19, 1998, Judge Sullivan granted the plaintiff permission to file a request to revise out of the customary sequence for filing pleadings.
On February 16, 1999, the plaintiff filed a request to revise as was permitted by Judge Sullivan in November 1998. The request to revise was denied by the Court on March 31, 1999 (Stengel, J.). (The defendant's objection to the request to revise was sustained).
The law of the case has been established by the foregoing decisions and this Court declines to review Judge Sullivan's prior decision. He adequately explained his reasoning and while, in an appropriate case, a judge may depart from an interlocutory ruling or order of another judge in the same case, that should be done only if the prior ruling was clearly erroneous. This Court is not prepared to reach that conclusion in this case. See Breenv. Phelps, 186 Conn. 86, 97-100, (1982).
The Motion to Strike the Special Defenses and Counterclaims is denied.
Klaczak, J. CT Page 6676